HOOD, Associate Judge.
Alonzo O. Bliss, the owner of an apartment building, employed Arnold T. Becker as manager of the building. Mr. Becker and his wife were to occupy, rent free, one of the apartments in the building and, after his employment but before they moved in, extensive repairs and remodeling were done to the kitchen and bathroom by Ber-enter, a contractor. Becker’s employment lasted for only a few months and Berenter was never paid for his work. Berenter sued the Beckers and they brought in Bliss as a third-party defendant.
Berenter’s testimony was that the Beck-ers personally engaged him to do1 the work and personally agreed to pay for it. The Beckers’ testimony was that Bliss authorized Becker to have any changes made in the apartment which Mrs. Becker desired and that he (Bliss) would be responsible for the cost, and that Becker in dealing with Berenter acted as agent for Bliss and Berenter was aware of the agency. Bliss *463testified that Becker had asked permission to remodel the apartment, saying Mrs. Becker wanted it done and would pay for it, and that permission was given on such basis.
On this sharply conflicting testimony the trial court found the Beckers were liable to Berenter and that there was no liability on Bliss’ part. The Beckers have appealed and assert that the evidence did not establish a contract between them and Ber-enter and did not establish the fair value of the services rendered; that the evidence did establish that Berenter was not looking to the Beckers for payment; and that the judgment rendered results in unjust enrichment of Bliss.
Our review of the record convinces us that the issues were factual and were fully and fairly tried, that the findings of the trial court have support in the evidence, and the claims of error are without merit.
Affirmed.